DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 12/02/2021 have been entered. Claims 1-20 remain pending in the application. Claims 1, 6, 8, 10, 12, 16, and 19 have been amended. Applicant’s amendments to the Claims have not overcome each and every objection and 35 U.S.C. 112(a) rejection previously set forth in the Non-final Office Action mailed 09/02/2021. Applicant’s amendments to the Claims have overcome the 35 U.S.C. 112(b) rejection previously set forth in the Non-final Office Action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the thickness of the midsole (claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 12 recites the limitation “at least one of the longitudinal direction and transversal direction of the midsole,” which lacks antecedent basis in the written specification. Applicant discloses on page 9 of the written specification “the structural stability may be stronger in a direction of the thickness of the midsole, than in the longitudinal direction and/or transversal direction of the midsole.” However, Applicant does not disclose specifically wherein the structural stability is stronger in the direction of the thickness of the midsole than in at least one of the longitudinal direction and transversal directions. 
Claim Objections
Claims 1 and 18 are objected to because of the following informalities:  
“elastomeric polymer material” in lines 13-14 of Claim 1 should read “elastic polymeric material”
“a third height in the arch area” in line 2 of Claim 18 should read “a third height in an arch area”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites the limitation “the structural stability is stronger in a vertical direction of the thickness of the midsole, than in at least one of the longitudinal direction and transversal direction of the midsole.” Applicant discloses on pages 8 and 9 of the written specification “an increased thickness will provide an increased resistance,” and “the structural stability may be stronger in a direction of the thickness of the midsole, than in the longitudinal direction and/or transversal direction of the midsole. Thus resistance may be higher in a vertical direction.” However, the written description does not disclose the specific structure of the midsole that would perform the function of increased structural stability in vertical direction of the thickness of the midsole that is claimed, as the thickness that provides an increase resistance (as cited from p. 8 of the spec above) appears to be referring to the thickness of the walls rather than a vertical thickness. This thickness discussed on p. 8 would then increase resistance in a longitudinal and transverse direction, therefore the structure that would allow for greater structural stability in a vertical direction is not clear.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-9, 13-15, and 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee-Sang (WO 2014/207423) in view of Davis et al. (US 2015/0040428).
Regarding Claim 1, Lee-Sang teaches a midsole (12) for a shoe, where the midsole (12) is 3D printed (p. 5 ll. 24-25, “one method of manufacturing such a midsole would be by 3D printing”) from an elastic material (p. 4 ll. 25, “the midsole layer 12 is formed of a resilient material”; p. 4 ll. 32-33,”the midsole layer may be formed of a solid gel or rubber material”), the midsole comprising: a sole facing surface (see annotated Fig.); a foot facing surface (see annotated Fig.); a plurality of walls (22) provided in a forefoot area, a midfoot area, and a heel area of the sole (annotated fig. 3 shows the plurality of walls provided in the midfoot, forefoot, and heel areas), the plurality of walls configured in a first position substantially perpendicular to the sole facing surface (annotated fig. 3 shows the walls (22) in a first position and being substantially perpendicular to a plane of the sole facing surface that extends laterally from the medial to lateral side of the sole structure; p. 4 ll. 27, “an array of hollow cells between upright walls 22,” wherein the walls are upright with regards to the sole facing surface and therefore substantially perpendicular to the sole facing surface) and extending from the sole facing surface (see annotated Fig.) to the foot facing surface (see annotated Fig.) where each wall (22) has a height (see annotated Fig.); wherein the plurality of walls (22) define a plurality of cells (20) having a central axis (see annotated Fig.) that is substantially parallel to the walls (22) (annotated Fig. 3 shows the cells having a central axis that is substantially parallel to the walls) and having a radius (see annotated Fig.) from a wall (22) to the central axis; wherein the walls (22) in a second position are configured to elastically deform upon application of an external force so that the deformation provides a change in at least one of the radius and the height (p. 5 ll. 4-5, “the midsole may compress in the upright direction by between 10% and 20% when in use,” wherein compressing the midsole would change the height of the cell) and wherein the walls (22) are configured to return to their first position upon removal of the external force (p. 5 ll. 1-2,  “the midsole layer 12 may be somewhat compressed bearing the weight of a person’s foot during wear,” wherein when not worn the midsole would not be compressed, allowing the walls to be in the first position).
Examiner notes that while Lee-Sang does teach the midsole being 3D printed, this limitation is being treated as a product-by-process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art (see MPEP § 2113).
Lee-Sang does not teach specifically wherein the elastic material is an elastic polymeric material, and wherein the walls further comprise a plurality of parallel layers of the elastomeric polymer material stacked on top of one another.
Attention is drawn to Davis et al., which teaches an analogous article of footwear. Davis et al. teaches a midsole (100) for a shoe, where the midsole (100) is 3D printed (paragraph [0056], “sole can be formed from one or more extruded member,” wherein extruding material through a nozzle to form 3D structures (as shown in Fig. 22) is equivalent to 3D printing) from an elastic polymeric material (paragraph [0057], “For example, extruded member 200 can be made of rubber, foam (e.g., dispensed urethane foam), silicone, plastic, thermoplastic (e.g., polyurethane, nylon, or polypropylene), or any other suitable material,” wherein silicone is an elastic polymeric material as disclosed in the instant specification), the midsole (100) comprising: a sole facing surface (see annotated Fig.); a foot facing surface (see annotated Fig.); a plurality of walls (see annotated Fig.) provided in a forefoot area, a midfoot area, and a heel area of the sole and extend from the sole facing surface to the foot facing surface where each wall has a height (see annotated Fig.) (annotated fig. shows the walls in the forefoot, midfoot, and heel areas, and extending from the foot facing surface to the sole facing surface, the height being formed in between); wherein the plurality of walls define a plurality of cells (see annotated Fig.) having a central axis (see annotated Fig.) that is substantially parallel to the walls, the walls further comprising a plurality of parallel layers (202, 204) of the elastomeric polymer material stacked on top of one another (annotated fig. 11 shows the walls of the cells comprising a plurality of parallel layers of elastomeric polymer material stacked on top of one another).
Examiner notes that while reference character 100 of Davis et al. refers to a sole, a sole can be considered to include midsoles (Davis et al. paragraph [0051], “For example, "sole" can refer to an outsole, midsole, insole, or any portion or combination thereof.”). Further, it is noted that while the citations and annotated figures refer to different embodiments, the various embodiments can be predictably modified to include the features of other recited embodiments (Davis et al. paragraph [0050], “when a particular feature, structure, or characteristic is described in connection with an embodiment, it is submitted that it is within the knowledge of one skilled in the art to affect such feature, structure, or characteristic in connection with other embodiments whether or not explicitly described.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee-Sang to include the teachings of Davis et al. such that the midsole is made from an elastic polymeric material as it is known in the art for the intended use of being 3D printed and would produce only the typical results of a resilient midsole (paragraph [0054], “Sole 100, including one or more extruded members 200, can provide the desired ride and feel characteristics to the wearer. In certain embodiments, sole 100 can minimize the weight of an article of footwear; control the flexion, resilience, and support of the article of footwear; and provide customized desired cushioning and shape for an article of footwear”), as it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07), and to further include the teachings of Davis et al. such that the walls further comprise a plurality of parallel layers of the elastomeric polymer material stacked on top of one another so that the midsole can be extruded in a single filament, decreasing production time as time for stopping and starting is not required (paragraph [0064], “the plurality of layers can be formed from a single, continuous extruded member 200… Each layer can be positioned directly on top of a preceding layer”).
Regarding Claim 2, Lee-Sang teaches all of the limitations of the midsole of Claim 1, as discussed in the rejections above. Lee-Sang further teaches wherein a peripheral boundary of a cell (20) comprises at least two walls (Fig. 3 shows each cell having 4 walls; p. 4 ll. 28, “the lattice forms diamond or square shaped cells,” wherein diamonds and squares have four walls).
Regarding Claim 3, Lee-Sang teaches all of the limitations of the midsole of Claim 1, as discussed in the rejections above. 
Lee-Sang does not teach wherein the midsole comprises at least two layers of material that are bonded to each other.
Attention is drawn to Davis et al., which teaches an analogous article of footwear. Davis et al. teaches a midsole (100) for a shoe, where the midsole (100) is 3D printed (paragraph [0056], “sole can be formed from one or more extruded member,” wherein extruding material through a nozzle to form 3D structures (as shown in Fig. 22) is equivalent to 3D printing) from an elastic polymeric material (paragraph [0057], “For example, extruded member 200 can be made of rubber, foam (e.g., dispensed urethane foam), silicone, plastic, thermoplastic (e.g., polyurethane, nylon, or polypropylene), or any other suitable material,” wherein silicone is an elastic polymeric material as disclosed in the instant specification), the midsole (100) comprising: a sole facing surface (see annotated Fig.); a foot facing surface (see annotated Fig.); a plurality of walls (see annotated Fig.) provided in a forefoot area, a midfoot area, and a heel area of the sole and extend from the sole facing surface to the foot facing surface where each wall has a height (see annotated Fig.) (annotated fig. shows the walls in the forefoot, midfoot, and heel areas, and extending from the foot facing surface to the sole facing surface, the height being formed in between); wherein the plurality of walls define a plurality of cells (see annotated Fig.) having a central axis (see annotated Fig.) that is substantially parallel to the walls, the walls further comprising a plurality of parallel layers (202, 204) of the elastomeric polymer material stacked on top of one another (annotated fig. 11 shows the walls of the cells comprising a plurality of parallel layers of elastomeric polymer material stacked on top of one another). Davis et al. further teaches wherein the midsole (100) comprises at least two layers of material (204, 204) that are bonded to each other (Fig. 11 shows the layers (202, 204) bonded where they intersect with one another).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee-Sang to include the teachings of Davis et al. such that the midsole comprises at least two layers of material that are bonded to each other so as to form the plurality of cells through the 3D printing process (paragraph [0077], “layers (e.g., layer 202 and layer 204) of extruded member 200 forming sole 100 are substantially directly on top of each other (see FIG. 11”), especially as Lee-Sang discloses that the midsole is 3D printed which would require a plurality of layers built up to form the finished midsole, but does not specifically disclose the layers. 
Regarding Claim 4, Lee-Sang teaches all of the limitations of the midsole of Claim 1, as discussed in the rejections above. 
Lee-Sang does not teach wherein each wall comprises at least two layers of material.
Attention is drawn to Davis et al., which teaches an analogous article of footwear. Davis et al. teaches a midsole (100) for a shoe, where the midsole (100) is 3D printed (paragraph [0056], “sole can be formed from one or more extruded member,” wherein extruding material through a nozzle to form 3D structures (as shown in Fig. 22) is equivalent to 3D printing) from an elastic polymeric material (paragraph [0057], “For example, extruded member 200 can be made of rubber, foam (e.g., dispensed urethane foam), silicone, plastic, thermoplastic (e.g., polyurethane, nylon, or polypropylene), or any other suitable material,” wherein silicone is an elastic polymeric material as disclosed in the instant specification), the midsole (100) comprising: a sole facing surface (see annotated Fig.); a foot facing surface (see annotated Fig.); a plurality of walls (see annotated Fig.) provided in a forefoot area, a midfoot area, and a heel area of the sole and extend from the sole facing surface to the foot facing surface where each wall has a height (see annotated Fig.) (annotated fig. shows the walls in the forefoot, midfoot, and heel areas, and extending from the foot facing surface to the sole facing surface, the height being formed in between); wherein the plurality of walls define a plurality of cells (see annotated Fig.) having a central axis (see annotated Fig.) that is substantially parallel to the walls, the walls further comprising a plurality of parallel layers (202, 204) of the elastomeric polymer material stacked on top of one another (annotated fig. 11 shows the walls of the cells comprising a plurality of parallel layers of elastomeric polymer material stacked on top of one another). Davis et al. further teaches wherein each wall comprises at least two layers of material (Fig. 11 shows at least two layers (202,204) of material making up the walls).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee-Sang to include the teachings of Davis et al. such that each wall comprises at least two layers of material so as to form walls and therein the plurality of cells through the 3D printing process (paragraph [0078], “FIG. 12 illustrates extruded member 200 formed in a cross-hatch pattern. First layer 202 can be oriented in a first direction extending from medial side 140 to lateral side 150. Second layer 204 can be oriented in a second direction extending from medial side 140 to lateral side 150. In one embodiment, the cross-hatch pattern can form diamond-shaped gaps 222 and/or triangular gaps 224”), especially as Lee-Sang discloses that the midsole is 3D printed which would require a plurality of layers built up to form each wall, but does not specifically disclose the layers.
Regarding Claim 5, Lee-Sang teaches all of the limitations of the midsole of Claim 1, as discussed in the rejections above. Lee-Sang further teaches wherein the radius of each cell (20) is between 1.5 mm and 8 mm (p. 4 ll. 30, “in this example the cells are in the region of one centimeter in width,” wherein a cell having a 1 cm width (diameter) has a 5 mm radius, which falls within the range of the instant claim).
Regarding Claim 7, Lee-Sang teaches all of the limitations of the midsole of Claim 1, as discussed in the rejections above. Lee-Sang further teaches wherein the plurality of walls (22) have a first height in the heel area, and a second height in the forefoot area, where the first height being larger than the second height (p. 5 ll. 11-14, “the thickness of the layer… may vary over the area of the sole. For example, it may be thicker in the forepart area for providing additional cushioning to the ball of the foot, or it may be thicker in the heel area to provide additional heel height,” wherein the thickness of the layer is referring to the height of the walls throughout the layer, and when the wall height is higher in the heel area than the rest of the midsole, the first height is larger than the second height).
Regarding Claim 8, Lee-Sang teaches all of the limitations of the midsole of Claim 1, as discussed in the rejections above. Lee-Sang further teaches wherein the plurality of walls have a third height (see annotated Fig.) in an arch area, a second height (see annotated Fig.) in the forefoot area, and a first height (see annotated Fig.) in the heel area. Lee-Sang does not teach explicitly wherein at least one of the first and the second height being larger than the third height, however as Lee-Sang teaches that the wall heights may vary across the midsole layer to fit the shape or pressure distribution of an individual’s foot, it would have been obvious to one of ordinary skill in the art to modify the height of the plurality of walls such that at least one of a first height in the heel or a second height in the forefoot area is larger than a third height in the arch area to improve the comfort of a wearer (p. 5 ll. 14-185, “the layer thickness may thus vary over the area of the sole. For reasons of comfort and/or style of the shoe”; p. 5 ll. 22-24, “the thickness or resilience of the midsole layer may vary over the area of the sole depending upon the shape or pressure distribution measured”).
Regarding Claim 9, Lee-Sang teaches all of the limitations of the midsole of Claim 1, as discussed in the rejections above. 
Lee-Sang does not teach wherein the elastic polymeric material is selected from at least one of a silicone based material, a silicone composition, and a composition comprising a mixture of silicone.
Attention is drawn to Davis et al., which teaches an analogous article of footwear. Davis et al. teaches a midsole (100) for a shoe, where the midsole (100) is 3D printed (paragraph [0056], “sole can be formed from one or more extruded member,” wherein extruding material through a nozzle to form 3D structures (as shown in Fig. 22) is equivalent to 3D printing) from an elastic polymeric material (paragraph [0057], “For example, extruded member 200 can be made of rubber, foam (e.g., dispensed urethane foam), silicone, plastic, thermoplastic (e.g., polyurethane, nylon, or polypropylene), or any other suitable material,” wherein silicone is an elastic polymeric material as disclosed in the instant specification), the midsole (100) comprising: a sole facing surface (see annotated Fig.); a foot facing surface (see annotated Fig.); a plurality of walls (see annotated Fig.) provided in a forefoot area, a midfoot area, and a heel area of the sole and extend from the sole facing surface to the foot facing surface where each wall has a height (see annotated Fig.) (annotated fig. shows the walls in the forefoot, midfoot, and heel areas, and extending from the foot facing surface to the sole facing surface, the height being formed in between); wherein the plurality of walls define a plurality of cells (see annotated Fig.) having a central axis (see annotated Fig.) that is substantially parallel to the walls, the walls further comprising a plurality of parallel layers (202, 204) of the elastomeric polymer material stacked on top of one another (annotated fig. 11 shows the walls of the cells comprising a plurality of parallel layers of elastomeric polymer material stacked on top of one another). Davis et al. further teaches wherein the elastic polymeric material is selected from at least one of a silicone based material, a silicone composition, and a composition comprising a mixture of silicone (paragraph [0057], “For example, extruded member 200 can be made of rubber, foam (e.g., dispensed urethane foam), silicone, plastic, thermoplastic (e.g., polyurethane, nylon, or polypropylene), or any other suitable material”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee-Sang to include the teachings of Davis et al. such that the elastic polymeric material is selected from at least one of a silicone based material, a silicone composition, and a composition comprising a mixture of silicone as it is known in the art for the intended use of being 3D printed and would produce only the typical results of a resilient midsole (paragraph [0054], “Sole 100, including one or more extruded members 200, can provide the desired ride and feel characteristics to the wearer. In certain embodiments, sole 100 can minimize the weight of an article of footwear; control the flexion, resilience, and support of the article of footwear; and provide customized desired cushioning and shape for an article of footwear”). Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Regarding Claim 12, Lee-Sang teaches all of the limitations of the midsole of Claim 1, as discussed in the rejections above. Lee-Sang does not explicitly teach wherein the structural stability is stronger in a vertical direction of the thickness of the midsole, than in at least one of the longitudinal direction and transversal direction of the midsole. However, it is well known to one of ordinary skill in the art to modify the midsole such that the structural stability is stronger in a direction of the thickness of the midsole than in at least one of the longitudinal direction and transversal directions of the midsole so as to provide adequate comfort and support for the wearer during use (see extrinsic evidence: Youngs et al. (US 2012/0266492 A1)), especially as Lee-Sang teaches that the midsole may be custom made to tailor to individual wearer’s needs (p. 5 ll. 21-22, “the midsole may be provided as a bespoke element made to suit measurements taken from the user’s foot”).
Regarding Claim 13, Lee-Sang teaches all of the limitations of the midsole of Claim 1, as discussed in the rejections above. Lee-Sang further teaches wherein the at least one cell (20) is open from the sole facing surface to the foot facing surface (Annotated fig. 3 shows the cells open at the foot facing surface and the sole facing surface; p. 4 ll. 27 discloses “an array of hollow cells 20 between upright walls 22,” wherein as the cells (20) are hollow and only have upright facing walls, at least one cell (20) is obviously open from the sole facing surface to the foot facing surface).
Regarding Claim 14, Lee-Sang teaches all of the limitations of the midsole of Claim 1, as discussed in the rejections above. Lee-Sang further teaches wherein at least one cell (20) is void of any liquid, particulate, or solid material, allowing the walls (22) in the second position to deform into the volume defined by the cell in the first position without substantial resistance (p. 4 ll. 27, “an array of hollow cells 20,” wherein as the cells (20) are hollow they are devoid of any liquid, particulate, or solid matter, which allows the walls (22) to deform (as cited in Claim 1 above)).
Regarding Claim 15, Lee-Sang teaches all of the limitations of the midsole of Claim 1, as discussed in the rejections above. 
Lee-Sang does not teach wherein each layer of material of the midsole is 3D printed on top of a prior layer.
Attention is drawn to Davis et al., which teaches an analogous article of footwear. Davis et al. teaches a midsole (100) for a shoe, where the midsole (100) is 3D printed (paragraph [0056], “sole can be formed from one or more extruded member,” wherein extruding material through a nozzle to form 3D structures (as shown in Fig. 22) is equivalent to 3D printing) from an elastic polymeric material (paragraph [0057], “For example, extruded member 200 can be made of rubber, foam (e.g., dispensed urethane foam), silicone, plastic, thermoplastic (e.g., polyurethane, nylon, or polypropylene), or any other suitable material,” wherein silicone is an elastic polymeric material as disclosed in the instant specification), the midsole (100) comprising: a sole facing surface (see annotated Fig.); a foot facing surface (see annotated Fig.); a plurality of walls (see annotated Fig.) provided in a forefoot area, a midfoot area, and a heel area of the sole and extend from the sole facing surface to the foot facing surface where each wall has a height (see annotated Fig.) (annotated fig. shows the walls in the forefoot, midfoot, and heel areas, and extending from the foot facing surface to the sole facing surface, the height being formed in between); wherein the plurality of walls define a plurality of cells (see annotated Fig.) having a central axis (see annotated Fig.) that is substantially parallel to the walls, the walls further comprising a plurality of parallel layers (202, 204) of the elastomeric polymer material stacked on top of one another (annotated fig. 11 shows the walls of the cells comprising a plurality of parallel layers of elastomeric polymer material stacked on top of one another). Davis et al. further teaches wherein each layer of material of the midsole is 3D printed on top of a prior layer (Fig. 11 shows the second layer (204) printed on top of the first layer (202); paragraph [0077], “layers (e.g., layer 202 and layer 204) of extruded member 200 forming sole 100 are substantially directly on top of each other (see FIG. 11”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee-Sang to include the teachings of Davis et al. such that the first layer is 3D printed on top of a second layer so as to form the cells having a height (paragraph [0077], “layers (e.g., layer 202 and layer 204) of extruded member 200 forming sole 100 are substantially directly on top of each other (see FIG. 11”), especially as Lee-Sang discloses that the midsole is 3D printed which would require a plurality of layers printed on top of one another to form each cell, but does not specifically disclose the layers.
Regarding Claim 17, Lee-Sang teaches all of the limitations of the midsole of Claim 1, as discussed in the rejections above. Lee-Sang further teaches wherein the plurality of walls (22) have a first height in the heel area, and a second height in the forefoot area, the first height may be smaller than the second height (p. 5 ll. 11-14, “the thickness of the layer… may vary over the area of the sole. For example, it may be thicker in the forepart area for providing additional cushioning to the ball of the foot, or it may be thicker in the heel area to provide additional heel height,” wherein the thickness of the layer is referring to the height of the walls throughout the layer, and when the wall height is higher in the forefoot area than the rest of the midsole, the first height is smaller than the second height).
Regarding Claim 18, Lee-Sang teaches all of the limitations of the midsole of Claim 1, as discussed in the rejections above. Lee-Sang further teaches wherein the plurality of walls have a third height (see annotated Fig.) in the arch area, a second height (see annotated Fig.) in the forefoot area, and a first height (see annotated Fig.) in the heel area. Lee-Sang does not teach explicitly wherein at least one of that the first height and the second height is smaller than the third height, however as Lee-Sang teaches that the wall heights may vary across the midsole layer to fit the shape or pressure distribution of an individual’s foot, it would have been obvious to one of ordinary skill in the art to modify the height of the plurality of walls such that at least one of a first height in the heel or a second height in the forefoot area is smaller than a third height in the arch area to improve the comfort of a wearer (p. 5 ll. 14-18, “the layer thickness may thus vary over the area of the sole. For reasons of comfort and/or style of the shoe”; p. 5 ll. 22-24, “the thickness or resilience of the midsole layer may vary over the area of the sole depending upon the shape or pressure distribution measured”).

    PNG
    media_image1.png
    592
    522
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    458
    761
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    470
    793
    media_image3.png
    Greyscale

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee-Sang (WO 2014/207423) in view of Davis et al. (US 2015/0040428), as applied to Claim 1, and in further view of Sussman (US 5381607).
Regarding Claim 6, Lee-Sang teaches all of the limitations of the midsole of Claim 1, as discussed in the rejections above. Lee-Sang further teaches wherein the plurality of cells have a first radius in the heel area and a second radius in the forefoot area.
Lee-Sang does not teach wherein the first radius is larger than the second radius.
Attention is drawn to Sussman, which teaches an analogous article of footwear. Sussman teaches a midsole (1a) for a shoe, the midsole (1a) comprising: a sole facing surface (see annotated Fig.); a foot facing surface (see annotated Fig.); a plurality of walls (10) that in a first position are substantially perpendicular to the sole facing surface (annotated fig. 2 shows the walls (10) perpendicular to the sole facing surface) and extend from the sole facing surface to the foot facing surface where each wall (10) has a height (annotated fig. 2 shows the wall extending from the foot facing to the sole facing  surface, and each wall having a height); wherein where the plurality of walls (10) define a plurality of cells (3) having a central axis (see annotated Fig.) that is substantially parallel to the walls and having a radius (see annotated Fig.) from a wall (10) to the central axis (annotated Fig. 2 shows the central axis as being parallel to the wall and having a radius extending from the axis to a wall). Sussman further teaches wherein the plurality of cells have a first radius in a heel area and a second radius in a forefoot area, where the first radius is larger than the second radius (Fig. 1 shows the cells having a first radius in a heel area and a second radius in the forefoot area; col. 4 ll. 59-61 discloses “the recesses should have smaller cross sections and/or thicker walls in areas that experience higher loads than in which are subjected to lower loads,” wherein the recesses are referring to the cells (3), and therefore it would have been obvious to form the plurality of cells having a smaller radius in the forefoot area for shoes that cause higher pressure to be placed in the forefoot area, such as in high heel shoes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee-Sang to include the teachings of Sussman such that the first radius in the heel area is larger than the second radius in the forefoot area so that the wearer has more support in the forefoot area when the forefoot area is experiencing higher loads, such as in a high heeled shoe or for a wearer who walks with a forefoot striking pattern (col. 4 ll. 59-61 discloses “the recesses should have smaller cross sections and/or thicker walls in areas that experience higher loads than in which are subjected to lower loads,” wherein the recesses are referring to the cells (3)). 
Regarding Claim 16, Lee-Sang teaches all of the limitations of the midsole of Claim 1, as discussed in the rejections above. Lee-Sang further teaches wherein the plurality of cells have a first radius in the heel area and a second radius in the forefoot area.
Lee-Sang does not teach wherein the first radius is smaller than the second radius.
Attention is drawn to Sussman, which teaches an analogous article of footwear. Sussman teaches a midsole (1a) for a shoe, the midsole (1a) comprising: a sole facing surface (see annotated Fig.); a foot facing surface (see annotated Fig.); a plurality of walls (10) that in a first position are substantially perpendicular to the sole facing surface (annotated fig. 2 shows the walls (10) perpendicular to the sole facing surface) and extend from the sole facing surface to the foot facing surface where each wall (10) has a height (annotated fig. 2 shows the wall extending from the foot facing to the sole facing  surface, and each wall having a height); wherein where the plurality of walls (10) define a plurality of cells (3) having a central axis (see annotated Fig.) that is substantially parallel to the walls and having a radius (see annotated Fig.) from a wall (10) to the central axis (annotated Fig. 2 shows the central axis as being parallel to the wall and having a radius extending from the axis to a wall). Sussman further teaches wherein the plurality of cells have a first radius in a heel area and a second radius in a forefoot area, wherein the first radius is smaller than the second radius (annotated Fig. 1 shows the first radius in the heel region having a smaller radius than the second radius in the forefoot region; col. 4 ll. 59-61 discloses “the recesses should have smaller cross sections and/or thicker walls in areas that experience higher loads than in which are subjected to lower loads,” wherein the recesses are referring to the cells (3), and further wherein it would have been obvious to form the plurality of cells having a smaller radius in the heel area for shoes that cause higher pressure to be placed in the heel area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee-Sang to include the teachings of Sussman such that the first radius in the heel area is larger than the second radius in the forefoot area so that the wearer has more support in the heel area when the heel area is experiencing higher loads, such as for a wearer who walks with a heel striking pattern (col. 4 ll. 59-61 discloses “the recesses should have smaller cross sections and/or thicker walls in areas that experience higher loads than in which are subjected to lower loads,” wherein the recesses are referring to the cells (3)).

    PNG
    media_image4.png
    448
    559
    media_image4.png
    Greyscale

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee-Sang (WO 2014/207423) in view of Davis et al. (US 2015/0040428), as applied to Claim 1, and in further view of Greene et al. (US 2007/0180730 A1).
Regarding Claim 10, Lee-Sang teaches all of the limitations of the midsole of Claim 1, as discussed in the rejections above. 
Lee-Sang does not further teach wherein the hardness of the elastic polymeric material is between 30 and 90 Shore A upon curing. 
Attention is drawn to Greene et al., which teaches an analogous article of footwear. Greene et al. teaches a structure (40) for a shoe, where the structure (40) is formed of an elastic polymeric material (paragraph [0053], “Matrix layer 40 may be formed of unitary (i.e., one-piece) construction from polymer materials that include rubber, silicone, thermoplastic polyurethane, polypropylene, polyethylene, ethylvinylacetate, and styrene ethyl butylene styrene, for example,” wherein silicone is an elastic polymeric material as disclosed in the instant specification), the structure (40) comprising a plurality of walls (41), wherein where the plurality of walls (41) define a plurality of cells (43). Greene et al. further teaches wherein the hardness of the elastic polymeric material is between 30 and 90 Shore A upon curing (paragraph [0053], “Although the hardness of the polymer material may vary significantly within the scope of various aspects of the invention, a polymer having a hardness of 98 or less on the Shore A scale enhances the comfort and flexibility of matrix layer 40,” wherein as the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (see MPEP § 2144.05)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee-Sang to include the teachings of Greene et al. such that the hardness of the elastic polymeric material is between 30 and 90 Shore A upon curing so that the midsole is comfortable and flexible while still providing adequate support for the foot (paragraph [0053], “although the hardness of the polymer material may vary significantly within the scope of various aspects of the invention, a polymer having a hardness of 98 or less on the Shore A scale enhances the comfort and flexibility of matrix layer 40, while continuing to provide support for the foot”), especially as Lee-Sang was silent as to the hardness of the material. 
Regarding Claim 19, Lee-Sang teaches all of the limitations of the midsole of Claim 1, as discussed in the rejections above. 
Lee-Sang does not further teach wherein the hardness of the elastic polymeric material is between 65 and 85 Shore A upon curing.
Attention is drawn to Greene et al., which teaches an analogous article of footwear. Greene et al. teaches a structure (40) for a shoe, where the structure (40) is formed of an elastic polymeric material (paragraph [0053], “Matrix layer 40 may be formed of unitary (i.e., one-piece) construction from polymer materials that include rubber, silicone, thermoplastic polyurethane, polypropylene, polyethylene, ethylvinylacetate, and styrene ethyl butylene styrene, for example,” wherein silicone is an elastic polymeric material as disclosed in the instant specification), the structure (40) comprising a plurality of walls (41), wherein where the plurality of walls (41) define a plurality of cells (43). Greene et al. further teaches wherein the hardness of the elastic polymeric material is between 65 and 85 Shore A upon curing (paragraph [0053], “Although the hardness of the polymer material may vary significantly within the scope of various aspects of the invention, a polymer having a hardness of 98 or less on the Shore A scale enhances the comfort and flexibility of matrix layer 40,” wherein as the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (see MPEP § 2144.05)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee-Sang to include the teachings of Greene et al. such that the hardness of the elastic polymeric material is between 65 and 85 Shore A upon curing so that the midsole is comfortable and flexible while still providing adequate support for the foot (paragraph [0053], “although the hardness of the polymer material may vary significantly within the scope of various aspects of the invention, a polymer having a hardness of 98 or less on the Shore A scale enhances the comfort and flexibility of matrix layer 40, while continuing to provide support for the foot”), especially as Lee-Sang was silent as to the hardness of the material.
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee-Sang (WO 2014/207423) in view of Davis et al. (US 2015/0040428), as applied to Claim 1, and in further view of Chang (US 5771611).
Regarding Claim 11, Lee-Sang teaches all of the limitations of the midsole of Claim 1, as discussed in the rejections above. 
Lee-Sang does not further teach wherein the thickness of the each wall is between 0.4 mm and 1.6 mm.
Attention is drawn to Chang, which teaches an analogous article of footwear. Chang teaches a midsole (1a) for a shoe, where the midsole (1a) is formed from an polymeric material (col. 2 ll. 1-2, “the midsole 1A is made of a transparent polyurethane material”), the midsole comprising: a sole facing surface (20); a foot facing surface (30); a plurality of walls (101a,b) that in a first position are substantially perpendicular to the sole facing surface and extend from the sole facing surface to the foot facing surface where each wall has a height (Fig. 3 shows the walls extending from the sole (20) to the foot (30) facing surface and extending substantially perpendicular to the sole facing surface, each wall (101a,b) having a height extending between the foot and sole facing surfaces); wherein where the plurality of walls (101a,b) define a plurality of cells (11). Chang further teaches wherein the thickness of the each wall is between 0.4 mm and 1.6 mm (col. 2 ll. 25-27, “the first and second parallel walls 101A, 101B have a thickness ranging from 1 mm to 1.5 mm,” wherein as the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (see MPEP § 2144.05))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee-Sang to include the teachings of Chang such that the thickness of each wall is between 0.4mm and 1.6 mm so that the midsole provides adequate support, comfort, and flexibility to the wearer (Col. 2 ll. 18-19, “In use, the sole construction of this invention provides flexibility, comfort and vibration absorption”).
Regarding Claim 20, Lee-Sang teaches all of the limitations of the midsole of Claim 1, as discussed in the rejections above. 
Lee-Sang does not further teach wherein the thickness of each wall is between 0.5 and 1.2 mm.
Attention is drawn to Chang, which teaches an analogous article of footwear. Chang teaches a midsole (1a) for a shoe, where the midsole (1a) is formed from an polymeric material (col. 2 ll. 1-2, “the midsole 1A is made of a transparent polyurethane material”), the midsole comprising: a sole facing surface (see annotated Fig.); a foot facing surface (see annotated Fig.); a plurality of walls (101a,b) that in a first position are substantially perpendicular to the sole facing surface and extend from the sole facing surface to the foot facing surface where each wall has a height (annotated Fig. 3 shows the walls extending from the sole to the foot facing surface and extending substantially perpendicular to the sole facing surface); wherein where the plurality of walls (101a,b) define a plurality of cells (11). Chang further teaches wherein the thickness of the each wall is between 0.5 and 1.2 mm (col. 2 ll. 25-27, “the first and second parallel walls 101A, 101B have a thickness ranging from 1 mm to 1.5 mm,” wherein as the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (see MPEP § 2144.05)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee-Sang to include the teachings of Chang such that the thickness of each wall is between 0.5 and 1.2 mm so that the midsole provides adequate support, comfort, and flexibility to the wearer (Col. 2 ll. 18-19, “In use, the sole construction of this invention provides flexibility, comfort and vibration absorption”).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection necessitated by amendment. Therefore, see aforementioned rejections for the argued missing limitations. 
Regarding the 35 U.S.C. 112(a) rejection of Claim 12, Applicant submits that the specification overcomes the 112(a) rejection as it states that the structural stability may be stronger in a direction of the thickness of the midsole and the resistance may be higher in the vertical direction. Examiner agrees that there is support for the limitation of Claim 12 in that pages 8 and 9 recite the limitation, however there is not clear structure provided that demonstrates how the structural stability in a vertical direction of the thickness is greater than a structural stability in the longitudinal and transverse directions, as further explained in the rejection above. Therefore, the 35 U.S.C. 112(a) rejection is maintained.
Regarding the 35 U.S.C. 103 rejection of Claims 1-5, 7-9, 12-15, and 17-8 over Lee-Sang and Davis et al., Applicant submits that Lee-Sang and Davis et al. do not teach wherein the walls are perpendicular to the sole facing surface in the midfoot area and the heel area of the midsole, how the walls are constructed, or that the walls are made of parallel layers that are positioned on top of one another. Examiner agrees that Lee-Sang does not teach how the walls are constructed and therefore does not teach the walls being made of layers, however Examiner disagrees that Lee-Sang does not teach wherein the walls are substantially perpendicular to the sole facing surface in the midfoot and heel areas. Examiner submits that the walls are perpendicular to a plane of the sole facing surface that extends from a lateral to a medial side of the shoe sole, therefore Lee-Sang meets this limitation even though the midsole as shown is for a high heeled shoe that has a sloping bottom surface that extends in a direction from the anterior to the posterior of the shoe. Further, Lee-Sang teaches that the shoe may be a flat shoe, wherein the walls would be substantially perpendicular to the ground facing surface in both a posterior/anterior and medial lateral extending plane (p. 4 ll. 23-24, “the heel may be raised by a smaller amount for example in the case of a substantially flat shoe”). Examiner further submits that Davis et al. teaches the walls being constructed of parallel layers that are positioned on top of one another. While the new grounds of rejection above is directed to a different embodiment of Davis et al. that clearly shows the walls being made of parallel layers of material, Davis et al. as cited in the non-final office action also would have met this limitation, as the walls were made of a plurality of layers of material that had central axes that were parallel to one another. This modification of Lee-Sang is reasonable given that Lee-Sang teaches the midsole being 3-D printed (as cited above), and it is well known that 3D printing can be accomplished by printing a plurality of parallel layers on top of one another. Therefore, Examiner submits that the combination of Lee-Sang and Davis et al. meet all of the limitations of at least the Claims as set forth above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Spanks (US 10143266) teaches a midsole for an article of footwear including a plurality of cells. Oman et al. (US 6830353) teaches a midsole with a plurality of cells that are open on each end, and have different geometries in different areas of the midsole.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HALEY A SMITH/Examiner, Art Unit 3732     
                                                                                                                                                                                                   
                                                                                                                                                                                                    /KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732